Case: 15-31023      Document: 00513724803         Page: 1    Date Filed: 10/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 15-31023
                                                                             FILED
                                                                      October 19, 2016
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LASHAWN QUINN, also known as Monk Quinn,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:13-CR-77-3


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Lashawn Quinn pleaded guilty to one count of
conspiracy to distribute one kilogram or more of heroin.                   On appeal, he
challenges the district court’s denial of his motion to withdraw his guilty plea.
       We review the denial of a motion to withdraw a guilty plea for abuse of
discretion. United States v. Badger, 925 F.2d 101, 103 (5th Cir. 1991). The
district court has “broad discretion” when considering a motion to withdraw.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-31023     Document: 00513724803      Page: 2   Date Filed: 10/19/2016


                                  No. 15-31023

United States v. Carr, 740 F.2d 339, 344 (5th Cir. 1984) (internal quotation
marks and citation omitted). A defendant may withdraw his guilty plea that
the district court has accepted if “the defendant can show a fair and just reason
for requesting the withdrawal.” FED. R. CRIM. P. 11(d)(2)(B). In assessing
whether there is a fair and just reason for withdrawal of the guilty plea, the
district court considers seven factors. United States v. Grant, 117 F.3d 788,
789 (5th Cir. 1997) (citing Carr, 740 F.2d at 343-44). These Carr factors are
considered in the totality of the circumstances, and the district court is not
required to make a finding as to each individual factor. United States v.
Washington, 480 F.3d 309, 317 (5th Cir. 2007).
      Quinn’s complaints primarily implicate three of the seven Carr factors:
whether he asserted his innocence, whether close assistance of counsel was
available, and whether his plea was knowing and voluntary. These three
factors do not, however, weigh in his favor. His assertion of innocence is
unsupported in the record, see United States v. Clark, 931 F.2d 292, 295 (5th
Cir. 1991), as is his assertion that he did not receive close assistance of counsel
throughout the plea process, see United States v. McKnight, 570 F.3d 641, 646-
48 (5th Cir. 2009); United States v. Herrod, 595 F. App’x 402 (5th Cir. 2015).
There is no indication that Quinn’s plea was not knowing, given that he was
advised of and understood the consequences of his guilty plea. See United
States v. Hernandez, 234 F.3d 252, 255 (5th Cir. 2000). Neither is there any
indication that his plea was not voluntary, as he stated under oath that he was
not forced or threatened into pleading guilty. See Clark, 931 F.2d at 295.
      The remaining four Carr factors (whether he delayed in filing the
withdrawal motion; whether withdrawal would inconvenience the court;
whether withdrawal would waste judicial resources; and whether withdrawal
would prejudice the government) do not weigh in Quinn’s favor either. Quinn’s



                                        2
    Case: 15-31023    Document: 00513724803    Page: 3   Date Filed: 10/19/2016


                                No. 15-31023

withdrawal motion was filed five months after his guilty plea was accepted,
and he does not explain the reason for the delay. See Carr, 740 F.2d at 345
(motion filed 22 days after guilty plea was “not promptly filed”). Quinn makes
no real argument in support of the other factors, and the district court was in
the best position to determine the effects of a delay on the court’s time and
resources. See id. at 345-46.
      AFFIRMED.




                                      3